UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6727


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TRAVIS DEON DIXON, a/k/a Travis Deonn Dixon,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:05-cr-00173-NCT-1; 1:08-cv-
00312-NCT-WWD)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Travis Deon Dixon, Appellant Pro Se.   Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Travis Deon Dixon seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge       issues     a     certificate         of     appealability.          28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue       absent     “a     substantial         showing       of    the    denial    of     a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)      (2006).        A

prisoner        satisfies          this        standard       by     demonstrating         that

reasonable       jurists          would    find       that    any     assessment      of     the

constitutional         claims       by    the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Dixon has

not     made    the    requisite          showing. *         Accordingly,      we     deny    a

certificate       of       appealability          and     dismiss     the    appeal.          We

dispense        with       oral    argument       because       the    facts    and        legal




        *
       We recognize that Begay v. United States, 128 S. Ct.                                1581
(2008), has abrogated United States v. James, 337 F.3d 387                                 (4th
Cir. 2003).   However, Dixon is not entitled to relief on                                  this
account.   United States v. Hunter, 559 F.3d 1188 (11th                                    Cir.
2009).



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3